Case 1:20-cv-01015-PAE-JLC Document1 Filed 02/05/20 Page 1 of 10

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

SAMUEL & STEIN

Michael Samuel (MS 7997)
38 West 32" Street

Suite 1110

New York, New York 10001
(212) 563-9884
michael@samuelandstein.com

EDWIN JESUS PENA, on behalf of himself
and all persons similarly situated,

Plaintiff, DOCKET NO. 20-cv-_—
- VS. — COMPLAINT
TOP CONCOURSE ELECTRONICS, INC.
and DAVID ZANDI,
Defendants.

 

 

Plaintiff Edwin Jesus Pefia by and through his undersigned attorneys, for his
complaint against Defendants Top Concourse Electronics, Inc. and David Zandi allege as

follows:

NATURE OF THE ACTION
1. Plaintiff alleges, pursuant to the Fair Labor Standards Act (“FLSA”), 29
U.S.C. § 216(b), that he is entitled to unpaid wages from Defendants for work for which
he did not receive proper overtime premium pay as required by law.
2, Plaintiff further complains that he is entitled to: (i) compensation for wages
paid at less than the statutory minimum wage; (ii) back wages for overtime work for which
Defendants willfully failed to pay overtime premium pay as required by the New York

Labor Law §§ 650 et seg. and the supporting New York State Department of Labor
Case 1:20-cv-01015-PAE-JLC Document1 Filed 02/05/20 Page 2 of 10

regulations; (iii) compensation for unpaid “spread-of-hours” pay in violation of the New
York Labor Law; (iv) compensation for Defendants’ violation of the Wage Theft

Prevention Act; and (v) liquidated damages pursuant to New York Labor Law for these

violations.
THE PARTIES
3. Mr. Edwin Jesus Pefia is an adult individual residing in the Bronx, New
York.
4. Upon information and belief, Defendant Top Concourse Electronics, Inc. is

a New York corporation with a principal place of business located at 2482 Grand
Concourse, Bronx, NY 10458.

5. At all relevant times, Defendant Top Concourse Electronics, Inc. has been,
and continues to be, an employer engaged in interstate commerce and/or the production of
goods for commerce within the meaning of the FLSA, 29 U.S.C. §§ 206(a) and 207(a).

6. Upon information and belief, at all relevant times, Defendant Top
Concourse Electronics has had gross revenues exceeding $500,000.00.

7. Upon information and belief, at all relevant times herein, Defendant Top
Concourse Electronics has used goods and materials produced in interstate commerce, and
has employed individuals who handled such goods and materials.

8. Upon information and belief, at all relevant times, Defendant Top
Concourse Electronics constituted an “enterprise” as defined in the FLSA.

9. Upon information and belief, Defendant David Zandi is the owner or part
owner and principal of Top Concourse Electronics; he has the power to hire and fire

employees, set wages and schedules, and maintain their records.

 
Case 1:20-cv-01015-PAE-JLC Document1 Filed 02/05/20 Page 3 of 10

10. | David Zandi is involved in the day-to-day operations of Top Concourse
Electronics and plays an active role in managing the business.
11. Defendants constituted “employers” of Plaintiffs as that term is used in the

Fair Labor Standards Act and New York Labor Law.

JURISDICTION AND VENUE
12. This Court has subject matter jurisdiction over this matter pursuant to 28
U.S.C. §§ 1331 and 1337 and supplemental jurisdiction over Plaintiffs’ state law claims
pursuant to 28 U.S.C. § 1367. In addition, the Court has jurisdiction over Plaintiffs’ claims
under the FLSA pursuant to 29 U.S.C. § 216(b).
13. Venue is proper in this district pursuant to 28 U.S.C. § 1391, because

Defendants’ business is located in this district.

FACTS

14. — At all relevant times herein, Defendants owned and operated an electronics
and home audio store in New York.

15. Mr. Pefia was employed by Defendants as a salesman from approximately
2008 until November 15, 2019.

16. Mr. Pefia’s work was performed in the normal course of Defendants’
business and was integrated into the business of Defendants and did not involve executive
or administrative responsibilities.

17. At all relevant times herein, Mr. Pefia was an employee engaged in
commerce and/or in the production of goods for commerce, as defined in the FLSA and its

implementing regulations.

 
Case 1:20-cv-01015-PAE-JLC Document 1 Filed 02/05/20 Page 4 of 10

18. Throughout his employment with Defendants, Mr. Pefia’s schedule has
been five days per week, with Tuesdays and Fridays off.

19. Mr. Pefia worked from 9:30 A.M. to 8:00 P.M.

20. Consequently, Mr. Pefia worked roughly 52.5 hours per week through each
week of his employment with Defendants.

21. Mr. Pefia was paid $425.00 per week in cash.

22. Defendants failed to pay Plaintiff any overtime “bonus” for hours worked
beyond 40 hours in a workweek, in violation of the FLSA, the New York Labor Law, and
the supporting New York State Department of Labor regulations.

23. Defendants’ failure to pay Plaintiff the overtime bonus for overtime hours
worked was willful, and lacked a good faith basis.

24. Defendants failed to provide Plaintiff with an additional hour’s pay at the
New York minimum wage for each shift that exceeded ten hours, in violation of the New
York Labor Law and its supporting regulations.

25. Defendants failed to provide Plaintiff with properly compliant paystubs
under the New York Labor Law.

26. Defendants failed to provide Plaintiff with a wage acknowledgment notice,
upon their hiring or at any time thereafter, in violation of the Wage Theft Prevention Act
in effect at the time.

27. Upon information and belief, throughout the period of Plaintiff's
employment, both before that time and continuing until today, Defendants have likewise

employed other individuals like Plaintiff in positions at Defendants’ business that required
Case 1:20-cv-01015-PAE-JLC Document1 Filed 02/05/20 Page 5 of 10

little skill, no capital investment, and with duties and responsibilities that did not include
any managerial responsibilities or the exercise of independent judgment.

28. Upon information and belief, these other individuals have worked more
than forty hours per week, yet Defendants have likewise failed to pay them overtime
compensation of one-and-one-half times their regular hourly rate in violation of the FLSA
and the New York Labor Law.

29. Upon information and belief, these other individuals were not provided with
an additional hour’s pay at the New York minimum wage on days when their shifts
exceeded ten hours, in violation of the New York Labor Law and its supporting regulations.

30. | Upon information and belief, these other individuals were not provided with
required wage notices or accurate weekly wage statements as specified in New York Labor
Law §§ 195.1, 195.3, and the Wage Theft Prevention Act.

31. | Upon information and belief, while Defendants employed Plaintiff, and
through all relevant time periods, Defendants failed to maintain accurate and sufficient

time records or provide accurate records to employees.

COUNT I: Fair Labor Standards Act - Overtime
32. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.
33.  Atall relevant times, Defendants employed Plaintiff within the meaning of
the FLSA.
34. Defendants had a policy and practice of refusing to pay their employees the

correct overtime premiums for hours they worked that exceeded forty hours per workweek.

 
Case 1:20-cv-01015-PAE-JLC Document1 Filed 02/05/20 Page 6 of 10

35. | Because of Defendants’ willful failure to compensate Plaintiff at a rate at
least one-and-one-half times the regular rate of pay for work performed exceeding forty
hours per workweek, Defendants have violated the FLSA, 29 U.S.C. §§ 201 ef seq.,
including 29 U.S.C. §§ 207(a)(1) and 215(a).

36. The foregoing conduct, as alleged, constitutes a willful violation of the
FLSA within the meaning of 29 U.S.C. § 255(a), and lacks a good faith basis within the
meaning of 29 U.S.C. § 260.

37. Due to Defendants’ FLSA violations, Plaintiff is entitled to recover from
Defendants their unpaid overtime compensation, an additional equal amount as liquidated
damages, interest, reasonable attorneys’ fees, and costs and disbursements of this action,

pursuant to 29 U.S.C. § 216(b).

COUNT II: New York Labor Law — Minimum Wage

38. Plaintiff realleges and incorporates by reference the foregoing allegations
as if set forth fully and again herein.

39. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

40. Defendants willfully violated the rights of the Plaintiff by failing to pay
them compensation at the statutory minimum wage in violation of the New York Labor
Law §§ 190-199, 652 and their regulations.

41. Defendants’ failure to pay compensation at the statutory minimum wage
was willful, and lacked a good faith basis, within the meaning of New York Labor Law §

198, § 663 and supporting regulations.

 
Case 1:20-cv-01015-PAE-JLC Document1 Filed 02/05/20 Page 7 of 10

42. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to
recover from Defendants his unpaid compensation, liquidated damages, interest,
reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to New

York Labor Law § 198, and § 663(1).

COUNT Il: New York Labor Law - Overtime

43. Plaintiff repeats, realleges, and incorporates by reference the foregoing
allegations as if set forth fully and again herein.

44. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

45. Defendants willfully violated Plaintiff's rights by failing to pay him
overtime compensation at rates at least one-and-one-half times his regular rate of pay for
each hour worked that exceeded forty hours per workweek, in violation of the New York
Labor Law §§ 650 ef seq. and its supporting regulations in 12 N.Y.C.R.R. § 146.

46. Defendants’ failure to pay overtime was willful, and lacked a good faith
basis, within the meaning of New York Labor Law § 198, § 663 and supporting regulations.

47. Due to Defendants’ New York Labor Law violations, Plaintiff is entitled to
recover from Defendants their unpaid overtime compensation, liquidated damages,
interest, reasonable attorneys’ fees, and costs and disbursements of the action, pursuant to

New York Labor Law § 198, and § 663(1).

COUNT IV: New York Labor Law — Wage Theft Prevention Act
48. Plaintiff repeats, realleges, and incorporates by reference the foregoing

allegations as if set forth fully and again herein.

 
Case 1:20-cv-01015-PAE-JLC Document1 Filed 02/05/20 Page 8 of 10

49. At all relevant times, Plaintiff was employed by Defendants within the
meaning of the New York Labor Law, §§ 2 and 651.

50. Defendants willfully violated Plaintiff's rights by failing to provide him
with the wage notices required by the Wage Theft Prevention Act when he was hired, or at
any time thereafter.

51. Defendants willfully violated Plaintiffs rights by failing to provide him
with weekly wage statements required by the Wage Theft Prevention Act at any time
during his employment.

52. Due to Defendants’ New York Labor Law violations relating to the failure
to provide paystubs, Plaintiff is entitled to recover from Defendants statutory damages of
$100 per week through February 26, 2015, and $250 per day from February 27, 2015
through the end of his employment, up to the maximum statutory damages.

53. Due to Defendants’ New York Labor Law violations relating to the failure
to provide wage notices, Plaintiff is entitled to recover from Defendants statutory damages
of $50 per week through February 26, 2015, and $50 per day from February 27, 2015 to

the termination of their employment, up to the maximum statutory damages.
PRAYER FOR RELIEF
WHEREFORE, Plaintiff respectfully requests that this Court grant the following
relief:

a. A declaratory judgment that the practices complained of herein are unlawful

under the FLSA and the New York Labor Law;

b. An injunction against Defendants and their officers, agents, successors,

employees, representatives, and any and all persons acting in concert with them,

8

 
Case 1:20-cv-01015-PAE-JLC Document 1 Filed 02/05/20 Page 9 of 10

as provided by law, from engaging in each of the unlawful practices, policies,

and patterns set forth herein;

c. A compensatory award of unpaid compensation, at the statutory overtime

rate, due under the FLSA and the New York Labor Law;

d. Compensatory damages for failure to pay the minimum wage pursuant to

the New York Labor Law;

e. Compensatory damages for failure to pay the “spread of hours” premiums

required by New York Labor Law;

f. An award of liquidated damages as a result of Defendants’ willful failure to

pay overtime compensation pursuant to 29 U.S.C. § 216;
g. Liquidated damages for Defendants’ New York Labor Law violations;

h. Statutory damages for Defendants’ violations of the New York Wage Theft

Prevention Act;

i. Back pay;

j. Punitive damages;

k. An award of prejudgment and post judgment interest;

1. An award of costs and expenses of this action together with reasonable

attorneys’ and expert fees; and

m. Such other, further, and different relief as this Court deems just and proper.
Case 1:20-cv-01015-PAE-JLC Document1 Filed 02/05/20 Page 10 of 10

Dated: February 5, 2020

10

/

Michael Samuel, Esq.
SAMUEL & STEIN

38 West 32"4 Street

Suite 1110

New York, New York 10001
(212) 563-9884

 

Attorneys for Plaintiff

 
